UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: ————— Islet Sciences, Inc. (Exact name of registrant as specified in its charter) ————— Nevada 87-0531751 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 641 Lexington Avenue, 6th Floor New York, New York 10022 (Address of Principal Executive Office) (Zip Code) (646) 863-6341 Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o(Do not check if a smaller reporting company) Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As of September 14, 2012, there were 54,752,195shares of the issuer’s common stock outstanding. TABLE OF CONTENTS PART I - Financial Information Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets (unaudited) as of July 31, 2012 and April 30, 2012 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended July 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended July 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 17 PART II - Other Information Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities & Use of Proceeds 18 Item 6. Exhibits 19 Signatures 20 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Islet Sciences, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Balance Sheets July 31, April 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Total current assets OTHER ASSETS Intangible assets, net (Note 3) Goodwill (Note 3) TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party - Subscribed shares - not issued Accrued expenses (Note 6) Notes payable - related party Derivative liability (Note 4) Total current liabilities Deferred income taxes Total liabilities Commitments and contingencies(Note 6) STOCKHOLDERS' EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued and outstanding at July 31, 2012 and April 30, 2012, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized; 52,794,853 and 44,584,855 shares issued and outstanding at July 31, 2012 and April 30, 2012, respectively Additional paid-in capital Deficit accumulated during the developments stage ) ) Total stockholders' equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements 3 Islet Sciences, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) Three months ended July 31, For the period from May 4, 2010 (Inception) through July 31, REVENUE $
